DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are pending.  Applicant’s election without traverse of Group 2, claims 2-8 in the reply filed on 10/27/21 is acknowledged.  Claims 1 and 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/21.
Specification
A clean copy substitute specification is required pursuant to 37 CFR 1.125(a) because only a marked copy has been received.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel biological materials, specifically, Fusarium solani D07, since the biological materials are essential to the claimed invention they must be obtainable by a reproducible method set forth in the specification or otherwise readily available to the public. If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.

(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent; 
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and

Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.” The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4-8 are rejected over Mahapatra (Mahapatra, S., & Banerjee, D. (2013). Optimization of a bioactive exopolysaccharide production from endophytic Fusarium solani SD5. Carbohydrate polymers, 97(2), 627-634.), in view of Sun (Sun, Y., Wang, H., Guo, G., Pu, Y., & Yan, B. (2014). The isolation and antioxidant activity of polysaccharides from the marine microalgae Isochrysis galbana. Carbohydrate polymers, 113, 22-31) and Angelis (Angelis, S. D., Novak, A. C., Sydney, E. B., Soccol, V. T., Carvalho, J. C., Pandey, A., ... & Soccol, C. R. (2012). Co-culture of microalgae, cyanobacteria, and macromycetes for exopolysaccharides production: process preliminary optimization and partial characterization. Applied biochemistry and biotechnology, 167(5), 1092-1106.). 
Regarding claim 2, Mahapatra teaches maintaining Fusarium solani SD5 on potato dextrose agar slants at 25oC followed by culturing at 28oC at 120 RPM (p628 left column lines 1-10). Mahapatra also teaches filtering and centrifuging the culture, concentrating the supernatant at 40oC using a rotary evaporator, using an absolute ethanol to precipitate, concentrating and dialyzing the protein (p628 left column lines 53- right column line 8). Mahapatra’s work focuses on extracellular polysaccharides from a strain of F. solani, SD5, which is a strain of F. solani, absent evidence from applicants to show that the claimed strain F07 is different and nonobvious from the prior art F. solani. 

Angelis teaches filtering fungal broth via vacuum filtration to collect extra cellular polysaccharides (p1095 lines 4-5). 
Sun teaches using a vacuum freeze dryer to lyophilize cell suspensions, dissolving precipitates in water, and dialyzed fractions (p23 left column lines 30-34 and lines 40-42, p23 right column lines 3-4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Mahapatra with the vacuum filtration of broth and the vacuum freeze dryer to arrive at the claimed invention. Angelis’s vacuum filtration would be quicker than a gravity flow filtration as vacuum is applied to speed the movement through the filter.  Sun teaches that the freeze dried powder can be kept at room temperature which facilitates storage (p23 left column lines 33-34).  Sun also teaches dissolving precipitate with water before dialysis which one of ordinary skills in the arts would recognize as being advantageous as the solids are unlikely to impede the dialysis action.  All three references are focused on isolation of polysaccharides from microorganisms.  Thus, one of ordinary skill in the art would have a reasonable expectation of success to arrive at the claimed invention before the effective filing date of the claimed invention. 
Regarding claims 4, 5, and 6, Mahapatra teaches concentrating the supernatant at 40oC using a rotary evaporator, using an absolute ethanol to precipitate at a ratio of 5:1 and kept in 4oC for 24 hours, and centrifugation at 10,000 xg. (p268 left column lines 53- right column line 8). To one skilled in the arts, arriving at a 1/10 volume 
Regarding claim 7, Sun teaches washing precipitation with ethanol, acetone and ether sequentially (p23 left column lines 39-41).  
Angelis teaches drying biopolymer from microorganisms after ethanol precipitation but no temperature is recited (p1094 lines 18-20). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Mahapatra with Sun by incorporating the washing steps with ethanol, acetone and ether and the drying of the biopolymers from Angelis to arrive at claimed invention.  It is known in the art that additional wash steps can remove impurities.  Angelis teaches drying the precipitation before weighing (p1094 lines 18-20).  One of ordinary skills in the arts would recognize that drying would be an important step to achieve an accurate quantification of the polysaccharides obtained.  While Angelis does not give a specific temperature for drying, the optimal result could be obtained via routine experimentation.  All three references are concerned with the isolation of polysaccharides from microorganisms.  Thus, one of ordinary skill in the art would have a reasonable expectation of success after routine experimentation to arrive at the claimed invention.  “[W]here the general 
Regarding claim 8, Sun also teaches washing precipitation with ethanol, acetone and ether sequentially and dissolving the precipitate in 50mL hot water, followed by dialysis in a 3500 MWCO tubing in distilled water at room temperature for two steps of 48 hours each, (p23 left column lines 39-51).  
It would be obvious to one skilled in the arts to modify the teachings of Mahapatra with Sun by incorporating dissolving precipitate in water and dialysis step because additional wash steps remove impurities prior to dialysis followed by dissolving solids, which can speed the dialysis process, especially when a lower molecular weight dialysis tubing is used.  An artisan of ordinary skill would recognize that the presence of solids in dialysis tubing could lead to blocking of the dialysis action.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra in view of Sun and Angelis as applied to claims 2 and 4-8 above, and further in view of Jin (Jin, M., Wang, Y., Xu, C., Lu, Z., Huang, M., & Wang, Y. (2010). Preparation and biological activities of an exopolysaccharide produced by Enterobacter cloacae Z0206. Carbohydrate Polymers, 81(3), 607-611).  
Fusarium solani on potato dextrose agar slants at 25oC followed by culturing at 28oC at 120 RPM for 14 days (p628 left column lines1-10). 
Mahapatra does not teach growing a small culture and inoculating a larger volume with that starter culture. 
Jin teaches an initial growth of a microorganism for one day followed by inoculation of a larger volume of media (p608 left column lines 5-10).  While Jin is silent to the ratios of starter culture to larger volume this can be determined via routine experimentation. 
It would be obvious to one of ordinary skill in the art to combine the method of Mahapatra with the starter culture method of Jin because using a starter culture to seed a large volume culture is a well-known technique in the field, and it would be a matter of routine experimentation to arrive at the recited optimal temperatures, volumes, and times.  One would have a reasonable expectation of success to arrive at the claimed invention prior to the effective filing date by using a starter culture into a larger culture method of Jin with the culture conditions as taught in Mahapatra.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:30 am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TREVOR LOGAN KANE/Examiner, Art Unit 1657